Citation Nr: 1814148	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right wrist fracture with arthritis.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for left shoulder pain, status post pulled muscle, capsulitis, tendinitis, myositis, and claimed arthritis.  

3.  Entitlement to service connection for arthritis of the left knee.  

4.  Entitlement to service connection for a right wrist disability, to include arthritis and residuals of a fracture.  

5.  Entitlement to service connection for a left shoulder disability, to include arthritis, capsulitis, tendinitis, and myositis.  

6.  Entitlement to service connection for a right shoulder disability, to include arthritis.  

7.  Entitlement to service connection for a left foot disability (other than Haglund's deformity, status post excision left heel exostosis), to include arthritis.  

8.  Entitlement to service connection for a right foot disability (other than Haglund's deformity, status post excision right heel exostosis), to include arthritis.

9.  Entitlement to service connection for residuals of broken fingers.  

10.  Entitlement to service connection for residuals of right and left thumb injuries.  

11.  Entitlement to a disability rating in excess of 10 percent for status post excision right knee plica with osteoarthritis (right knee disability).  

12.  Entitlement to a disability rating in excess of 10 percent for status post excision left knee plica (left knee disability).  

13.  Entitlement to a compensable disability rating for Haglund's deformity, status post excision left heel exostosis.  

14.  Entitlement to a compensable disability rating for Haglund's deformity, status post excision left heel exostosis.  

15.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978 and from February 1979 to September 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in September 2017, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2017, the Veteran, in Cleveland, Ohio, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The Board has broadened and recharacterized the reopened claims of service connection as claims for right wrist and left shoulder disabilities.  The Veteran filed a claim for arthritis of the bilateral heels, which has been broadened and recharacterized as left and right foot disabilities, other than service-connected Haglund's deformity, status post excision heel exostosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

TDIU is deemed to be a component of the claims for increased ratings for bilateral knee disabilities in light of the Veteran's statements that symptoms of his service-connected bilateral knee disabilities prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issues of service connection for bilateral shoulders, bilateral feet, thumbs, fingers, and right wrist disabilities, increased ratings for bilateral knee and bilateral heel disabilities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1987 rating decision, the AOJ denied service connection for right wrist fracture with arthritis; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the June 1987 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for right wrist fracture with arthritis, and raises a reasonable possibility of substantiating the claim.  

3.  In a June 1987 rating decision, the AOJ denied service connection for left shoulder pain, status post pulled muscle, capsulitis, tendinitis, myositis, and claimed arthritis; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

4.  Additional evidence received since the June 1987 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for left shoulder pain, status post pulled muscle, capsulitis, tendinitis, myositis, and claimed arthritis, and raises a reasonable possibility of substantiating the claim.  

5.  The weight of the competent and probative evidence is against finding arthritis of the left knee.  
CONCLUSIONS OF LAW

1.  The June 1987 decision denying the claim of entitlement to service connection for right wrist fracture with arthritis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

2.  New and material evidence has been received since the June 1987 decision to reopen the claim of entitlement to service connection for right wrist fracture with arthritis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The June 1987 decision denying the claim of entitlement to service connection for left shoulder pain, status post pulled muscle, capsulitis, tendinitis, myositis, and claimed arthritis is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

4.  New and material evidence has been received since the June 1987 decision to reopen the claim of entitlement to service connection for left shoulder pain, status post pulled muscle, capsulitis, tendinitis, myositis, and claimed arthritis.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

5.  The criteria for entitlement to service connection for arthritis of the left knee have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in December 2007, prior to adjudication of his claim of service connection for left knee arthritis.  

As the issues of whether to reopen the claims regarding the right wrist and left shoulder disabilities are being granted in full herein, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

Next, VA has a duty to assist the Veteran in the development of the claim, including assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  New and Material Evidence

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issues of service connection for right wrist fracture with arthritis and left shoulder pain, status post pulled muscle, capsulitis, tendinitis, myositis, and claimed arthritis.  

In June 1987, the AOJ denied service connection for right wrist and left shoulder disabilities, finding no right wrist fracture or other chronic right wrist disorder and no left shoulder arthritis or other chronic left shoulder disorder.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the June 1987 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the June 1987 decision.  

In April 2009, VA received a letter from a private physician opining that it is as likely as not that pain in the left shoulder and right wrist are directly related to injuries sustained during the Veteran's period of active service.  04/09/2009, Medical-Non-Government.  The Board finds that this evidence is new and that it directly pertains to the basis for the prior final denial, by addressing whether left shoulder and right wrist symptoms are related to the Veteran's periods of active service.  Therefore, the claims of service connection for right wrist fracture with arthritis and left shoulder pain, status post pulled muscle, capsulitis, tendinitis, myositis, and claimed arthritis are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for arthritis of the left knee have not been met.  A May 2007 MRI of the left knee did not reveal evidence of arthritis.  04/04/2007, VA 21-2507a.  A March 2014 radiology report revealed no evidence of fracture or arthritis of the left knee.  10/06/2016, Medical-Government.  The Veteran's treatment records are otherwise absent for a diagnosis of arthritis of the left knee.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding arthritis of the left knee during or just before the period on appeal.  Without competent evidence of arthritis of the left knee, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  

The Board notes that the Veteran is service-connected for status post excision left knee plica and that all associated symptoms of the left knee disability will be considered in adjudicating the claim for an increased rating for the left knee disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (explaining that VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for right wrist fracture with arthritis is granted.  

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for left shoulder pain, status post pulled muscle, capsulitis, tendinitis, myositis, and claimed arthritis is granted.  

Service connection for arthritis of the left knee is denied.  


REMAND

The evidence demonstrates in-service injuries of and/or treatment for the right wrist, left shoulder, bilateral feet/heels, and fingers/thumbs.  The Veteran contends that he received injections for his shoulders at a military hospital while stationed in Belgium.  Accordingly, the evidence demonstrates a possible nexus between his claimed current injuries/disorders and his periods of service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  In light of the above, the Veteran should be afforded VA examinations to determine the etiology of any diagnosed disorders related to the aforementioned claims.  

In February 2016, a VA examiner stated that he was unable to opine without resorting to mere speculation whether the Veteran's bilateral knee and bilateral heel disabilities are significantly limited during flare-ups or after repeated use over time due to pain, fatigue, instability, or weakness because the Veteran was not being examined during flare-ups or after repeated use over time.  02/16/2016, C&P Exams.  

In a recent opinion, the United States Court of Appeals for Veterans Claims (Court) held that if an examiner determines that he or she cannot offer an opinion without resorting to speculation, it must be apparent that the inability to do so is due to a limitation of knowledge in the medical community at large, not a deficiency in the record or a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board must remand where, such as here, (i) the record is ambiguous as to whether sufficient information was obtained, and (ii) when the Board is unable to determine whether the examiner's inability to offer an opinion is due to a deficiency in the examiner, as opposed to in the knowledge of the medical community more generally.  Id. at 36.  Thus, the examiner should elicit relevant information from the Veteran, including asking him to describe the additional functional loss, if any, he experiences during flare-ups and after repetitive use over time, and then estimate the additional functional loss in terms of degrees of range of motion based on all the evidence of record, including the Veteran's lay information.  Id. at 35.  

The record contains an April 2009 opinion from Dr. H.S. that pain in the shoulders, thumbs, right wrist, knees, and heels are directly related to injuries sustained during active duty.  04/09/2009, Medical-Non-Government.  The Board finds the opinion to be inadequate, as it contains no rationale in support.  The Board notes that it does not appear that the Veteran's treatment records were requested for Dr. H.S.  A May 2014 treatment note reflects the Veteran's report of private treatment by Dr. R.S. and Dr. Lee.  10/06/2016, Medical-Government, p. 124.  It does not appear that VA requested such records.  

Additionally, the Board finds that the TDIU matter must be appropriately developed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file any outstanding service treatment records, including hospital treatment records.  Specifically, request records of treatment at an on-base hospital while the Veteran was stationed in Belgium.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.

2.  Obtain and associate with the virtual file all outstanding VA treatment records; specifically, from October 2016 to present.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

3.  Send a letter to the Veteran requesting that he identify and authorize the release of any outstanding private medical records related to the claims on appeal; specifically for Dr. H.S., Dr. R.S., and Dr. Lee.  Then take necessary efforts to obtain the records, documenting all efforts, including negative replies if the records are not obtained.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

4.  After completing directives #1-3, schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed disorder of the right wrist.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders of the right wrist that are currently present (or present during the period of November 1, 2007, to present).  Specifically, state whether there is arthritis of the right wrist and/or residuals of a right wrist fracture.  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  For all diagnosed disorders of right wrist, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?  

c.  If arthritis of the right wrist is diagnosed, is it at least as likely as not (50 percent or greater probability) that it manifested to a compensable degree within one year of September 10, 1986?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

5.  After completing directives #1-3, schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed disorder of the bilateral shoulders.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders of the bilateral shoulders that are currently present (or present during the period of November 1, 2007, to present).  Specifically, state whether there is arthritis of the bilateral shoulders.  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  For all diagnosed disorders of bilateral shoulders, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?  

c.  If arthritis of the bilateral shoulders is diagnosed, is it at least as likely as not (50 percent or greater probability) that it manifested to a compensable degree within one year of September 10, 1986?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

6.  After completing directives #1-3, schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed disorder of the bilateral feet (other than Haglund's deformity) and the current severity of his service-connected bilateral heel disabilities.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders of the bilateral feet (other than Haglund's deformity) that are currently present (or present during the period of November 1, 2007, to present).  Specifically, state whether there is arthritis of the bilateral feet.  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  For all diagnosed disorders of bilateral feet (other than Haglund's deformity), is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?  

c.  If arthritis of the bilateral feet is diagnosed, is it at least as likely as not (50 percent or greater probability) that it manifested to a compensable degree within one year of September 10, 1986?  

d.  Identify all symptoms of the Veteran's service-connected bilateral heel disability (Haglund's deformity, status post excision heel exostosis), and opine as to the current severity of the disability (moderate, moderately severe, or severe).  

e.  If the examiner determines that the Veteran's bilateral heel disability results in pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or with repetitive use over time, the examiner should, if feasible, assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  Recent caselaw has held that the lack of opportunity to observe a flare-up is an insufficient basis for not estimating its functional effects.

f.  The examiner should comment on the resulting impact of the bilateral heel disability on social and occupational functioning, if any.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

7.  After completing directives #1-3, schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed disorder of the fingers and/or thumbs.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders of the fingers and/or thumbs that are currently present (or present during the period of November 1, 2007, to present).  Specifically, state whether there are residuals of in-service injuries and/or fractures.  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  For all diagnosed disorders of fingers and/or thumbs, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

8.  After completing directives #1-3, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his bilateral knee disabilities.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left knees, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the bilateral knee disabilities are manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  Recent caselaw has held that the lack of opportunity to observe a flare-up is an insufficient basis for not estimating its functional effects.

c.  The examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's bilateral knees, if any.  If instability is present, the examiner should state whether such instability is slight, moderate, or severe.

d.  The examiner should note current symptomatology and the resulting impact on social and occupational functioning, if any.

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

9.  Send appropriate notice to the Veteran regarding TDIU and complete any necessary development.  This should include sending the Veteran an application form (VA Form 21-8940) and advising the Veteran of the necessity of notifying the AOJ of his employment history and his educational background for proper adjudication of this claim.  

10.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


